Citation Nr: 1137307	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected cardiomegaly, rated as 10 percent disabling from November 1, 2006, and 30 percent disabling from November 10, 2010.

2.  Entitlement to a higher evaluation for service-connected hypertension with headaches, rated as 10 percent disabling from November 1, 2006, and 40 percent disabling from November 10, 2010.  

3.  Entitlement to a higher evaluation for service-connected lumbar strain, rated as noncompensably disabling from November 1, 2006, and 20 percent disabling from November 10, 2010.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from May 1994 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On October 21, 2008, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.

The current claims were previously before the Board in March 2009.  At that time, the Board determined that reductions of a 30 percent rating to a 10 percent rating for cardiomegaly, a 20 percent rating to a 10 percent rating for hypertension with headaches, and a 10 percent rating to a noncompensable rating for lumbar strain were all proper.  The Board also remanded to the agency of original jurisdiction (AOJ) the issues of entitlement to higher evaluations since November 1, 2006, for service-connected cardiomegaly, hypertension with headaches, and lumbar strain, as well as the issue of entitlement to TDIU, for further development.  

The Board notes that in a May 2011 decision, the Appeals Management Center (AMC) increased the Veteran's service-connected evaluations to 40 percent for hypertension with headaches and to 20 percent for lumbar strain, both effective from November 10, 2010.  It also appears from that rating decision that the AMC awarded a 30 percent rating for the Veteran's service-connected cardiomegaly, effective from November 10, 2010.  (Although it appears from a July 2011 supplemental statement of the case that the AMC addressed only the question of entitlement to a rating higher than 10 percent, the Board finds that the AMC had indeed awarded a 30 percent rating for cardiomegaly from November 10, 2010.)  

Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's hypertension with headaches, cardiomegaly, and lumbar strain, and because the increases were not granted for the entire rating period, the claims are properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

(The decision below addresses the Veteran's claim for increased ratings for cardiomegaly and hypertension with headaches.  The issues of entitlement to an increased rating for lumbar strain from November 1, 2006, and to a rating of TDIU are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  From November 1, 2006, to January 8, 2008, the Veteran's cardiomegaly required continuous medication; evidence showing a workload of 7 METs or less, cardiac dilatation, congestive heart failure, or left ventricular dysfunction is lacking.  

2.  Since January 8, 2008, the Veteran's cardiomegaly has variously resulted in workload of 3.1 METs resulting in dizziness and a left ventricular ejection fraction of 47 percent.  

3.  From November 1, 2006, to October 21, 2008, the Veteran's diastolic blood pressure ranged from 85 to 160, with predominant readings in the 100s, and her systolic blood pressure ranged from 140 to 242, with predominant readings in the 180s.

4.  Since October 21, 2008, the Veteran's diastolic blood pressure ranged from 49 to 149, with predominant readings in the 120s, and her systolic blood pressure ranged from 116 to 218.  


CONCLUSIONS OF LAW

1.  From November 1, 2006, to January 8, 2008, the criteria for an evaluation in excess of 10 percent for service-connected cardiomegaly have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7099-7005 (2011).

2.  From January 8, 2008, the criteria for a 60 percent disability rating for service-connected cardiomegaly have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7099-7005 (2011).

3.  From November 1, 2006, to October 21, 2008, the criteria for an evaluation in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

4.  From October 21, 2008, the criteria for a 40 percent disability rating for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

A.  Cardiomegaly

The Veteran's service-connected cardiomegaly is evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7099-7005 (2011).  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2011).  In this case, the RO has determined that the DC most analogous to the Veteran's cardiomegaly is DC 7005, which pertains to arteriosclerotic heart disease.

Under DC 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.  38 C.F.R. § 4.104, DC 7005.  

A 30 percent is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

Lastly, a 100 percent rating is assigned where there is chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The evidence of record since November 2006 shows that the Veteran's diagnosis of cardiomegaly was confirmed on examination in July 2007.  An electrocardiogram (EKG) performed at that time was normal, save for some sinus tachycardia.  In August 2007, the Veteran presented with complaints of chest pain for three days, with occasional shortness of breath.  The examiner found this to be consistent with costochondritis and poorly controlled hypertension due to medical noncompliance.  A nuclear stress test performed the next month was positive.  

On January 8, 2008, the Veteran was seen for a VA cardiology consultation to assess her complained-of chest pain.  A treadmill test was performed.  The test lasted for 5 minutes and 35 seconds, at which point it was stopped due to shortness of breath.  A resting EKG showed normal sinus rhythm.  Sinus tachycardia was shown under stress.  Single Photon Emission Computed Tomography (SPECT) images of the left ventricle at peak stress demonstrated moderate to severely reduced uptake of radiotracer in the anterior, inferior, apical, lateral and inferoseptal regions.  A workload of 7 METs was recorded; the Veteran's left ventricular ejection fraction was calculated to be 47 percent.  

VA and private treatment records dated between January 2008 and September 2010 show complaints of chest pain and note cardiomegaly, but fail to reveal any evidence of congestive heart failure.  The Veteran was seen several times in the emergency room related to her high blood pressure.  

In September 2010, the Veteran underwent a VA examination.  At that time, she denied any coronary artery disease, myocardial infarction, cerebrovascular accident, or congestive heart failure.  She stated that she did experience angina once a week, but denied dyspnea, fatigue, and syncope.  A stress test and EKG were ordered.  An EKG was performed on October 8, 2010.  The Veteran's left ventricular ejection fracture was estimated to be 60 percent.  The stress test was completed on October 18, 2010.  Testing lasted for 1 minute and 44 seconds, at which point the Veteran complained of dizziness.  A workload of 3.1 METs was recorded.  

Upon review of the test results, in November 2010, the VA examiner recorded an impression of cardiomegaly with mild vascular prominence.  The examiner found normal left ventricular systolic function without significant focal wall abnormalities and a left ventricular ejection fracture of 60 percent.  Concentric left ventricular hypertrophy and left atrial enlargement were also noted.  The examiner also indicated that the Veteran had stable angina.  

An examination follow-up note was provided in July 2011 detailing the test results; no change in the previous findings was noted.  No other medical evidence has been associated with the record since the 2010 VA examination.

Given the outpatient treatment records and September 2010 VA examination report, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 60 percent rating for cardiomegaly from January 8, 2008, the date on which the evidence showed a left ventricular ejection fraction of 47 percent.  The Board finds that between November 1, 2006, and January 8, 2008, evidence indicative of a 30 or 60 percent rating is lacking.  Notably, a July 2007 EKG produced no evidence of cardiac hypertrophy or dilatation.  Since January 8, 2008, however, the VA treatment records show that the Veteran's cardiomegaly is more appropriately rated as 60 percent disabling in accordance with the diagnostic criteria set forth in DC 7005.  In that regard, the Board notes that although on examination in 2010, the Veteran's ejection fraction was estimated to be 60 percent, which does not satisfy the criteria for a 60 percent rating, her workload METs was recorded as 3.1 and there was evidence of dizziness at that time.  As these findings also result in a 60 percent disability rating, the Board finds that a 60 percent rating is warranted, effective from January 8, 2008.

The Board has also considered whether a 100 percent disability rating under DC 7005 has been warranted at any point during the appeal period but finds that it is not.  The objective evidence of record fails to reveal chronic congestive heart failure; a workload of 3 METs or less; or an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [her service-connected cardiomegaly] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

B.  Hypertension

The Veteran's hypertension has been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control; a 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more; a 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and; a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  "Note (1)" provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.  

The relevant post-November 1, 2006, evidence shows that in December 2006, the Veteran's blood pressure was recorded as 155/103.  She was afforded a VA examination in July 2007, at which time her blood pressure readings were 140 to 144 over 94 to 97.  It was noted that she had hypertension with prior observation of cardiomegaly and no other apparent cardiac issues or complications of the hypertension.  VA treatment records dated in August 2007 record blood pressure readings of 170/104 and 185/85.  During a January 2008 cardiac consultation, her blood pressure was noted to be 187/108, 173/118, and 160/100.  

Private treatment records dated in May 2008 show that the Veteran had presented to the emergency room with complaints of elevated blood pressure, headache, and body ache.  Her blood pressure was recorded as 200 over 105.  After treatment, her blood pressure was recorded to be 167/85.  She was again treated in the emergency room for her high blood pressure in September 2008.  Prior to admission, Emergency Medical Services personnel recorded her blood pressure as 232/140.  Upon admission, her blood pressure was 182/115.  The emergency room physician noted that it was questionable whether the Veteran was compliant with her medication.  She was again seen in the emergency room in October 2008, at which time her blood pressure was noted to be 170/106, and 150/100 on repeat testing.  

VA treatment records dated from June to September 2008 show that the Veteran's blood pressure ranged from 161 to 242 over 113 to 160.  In August 2008, it was noted that the Veteran had not been taking her blood pressure medication with any consistency and would then double her medication in an effort to "make up" what she had missed, which resulted in fatigue and shortness of breath.

On October 21, 2008, the Veteran's blood pressure was recorded as 197/126.  Blood pressure readings in November 2008 ranged from 163 to 180 over 110 to 118.  During a December 2008 computed tomography angiography (CTA), the Veteran's blood pressure was noted to be consistently elevated throughout the procedure, with it being 177/128 initially and 167/117 at the lowest.  A February 2009 VA treatment note recorded a blood pressure of 181/119.  In April 2009, the Veteran's blood pressure readings were 198/138; 203/147; 186/118; 170/149; 189/122; 218/112; and 183/125.  In October 2009, the Veteran's blood pressure was recorded to be 128/82 and 116/69.  In January 2010, it was 197/133.  The Veteran was afforded a VA examination in September 2010.  At that time, her blood pressure was recorded as 158/100 times three.  The Veteran reported frequent headaches with her elevated blood pressure.  The examiner indicated that the Veteran suffered from chronic headaches, aggravated by her hypertension.  In an addendum to the examination report, the examiner noted that the Veteran had denied prostrating headaches.  In July 2011, the Veteran's blood pressure was recorded as 121/81 and 133/79.  It was noted that her blood pressure had achieved significant improvement and that the Veteran was carefully keeping up with her blood pressure medication regimen.  

As noted above, the Veteran's hypertension was evaluated as 10 percent disabling from November 1, 2006, through November 10, 2010, and as 40 percent disabling thereafter, under Diagnostic Code 7101.  A review of the record shows that between November 1, 2006, and October 21, 2008, the Veteran's blood pressure ranged from 140 to 242 over 85 to 160.  Although the Veteran demonstrated blood pressure readings indicative of higher evaluations during this period, her predominant systolic readings were in the 180s and her predominate diastolic readings were in the 100s.  As noted above, a 20 percent rating requires diastolic blood pressure to be predominantly 110 or more or systolic blood pressure predominantly 200 or more.  Thus, overall, the Board finds that the Veteran's level of impairment equates to the level set forth for a 10 percent rating for hypertension prior to October 21, 2008.

On October 21, 2008, however, the Veteran's blood pressure was recorded as 197/126.  Since October 21, 2008, the Veteran's blood pressure ranged from 116 to 218 over 49 to 149, with predominant diastolic readings appearing in the 120 range.  The Board notes that the AOJ increased the Veteran's service-connected hypertension rating to 40 percent, effective November 10, 2010.  However, upon review of the record, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran likely met the criteria for a 40 percent rating from October 21, 2008.  Since that date, the Veteran's predominant diastolic pressure readings have been in the 120 range.  Although there is evidence of diastolic blood pressure greater than 130, which would satisfy the criteria for a 60 percent rating, the appropriate rating is based on the predominant readings.  Here, approximately 25 percent of the Veteran's diastolic blood readings have been equal to or greater than 130, which is not predominant.  Thus, the Board finds that the Veteran's level of impairment since October 21, 2008, equates to the level set forth for a 40 percent rating for hypertension.

The Board has also considered whether the Veteran is entitled to a separate evaluation for service-connected headaches associated with hypertension.  The Board finds, however, that a separate evaluation is not warranted under 38 C.F.R. § 4.124a, DC 8100, pertaining to migraines, because the Veteran's headaches have not been manifested by characteristic prostrating attacks.  See 38 C.F.R. § 4.124a, DC 8100 (2010) (indicating that a compensable rating requires, at a minimum, characteristic prostrating attacks averaging one in 2 months over last several months.)  Indeed, although the Veteran has complained of headaches, she has specifically denied that they are prostrating in nature.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected cardiomegaly from November 1, 2006, to January 8, 2008, is denied.

Entitlement to a disability rating of 60 percent for service-connected cardiomegaly is granted as of January 8, 2008.

Entitlement to a disability evaluation in excess of 10 percent for service-connected hypertension from November 1, 2006, to October 21, 2008, is denied.

Entitlement to a disability rating of 40 percent for service-connected hypertension is granted as of October 21, 2008.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

In its March 2009 action, the Board remanded the issue of entitlement to a compensable rating for service-connected lumbar strain since November 1, 2006, for the Veteran to be scheduled for a VA examination to specifically ascertain whether there are orthopedic or neurologic manifestations of the Veteran's lumbar spine disability.  The Board noted that the Veteran had indicated that she has back pain with related muscle spasms, but that no spasms were noted on examination in July 2007.

The Veteran was afforded a VA examination in September 2010.  At that time, she reported low back pain, with pain radiating down her legs and incontinence.  The examiner recorded her impression of neural foraminal stenosis, right L5-S1, with potential for nerve root impingement and discogenic changes at L5-S1.  She also indicated that the Veteran's incontinence resulted from pudendal nerve involvement, as that nerve is responsible for contraction of the pelvic floor musculature.  She further indicated that the Veteran's cranial nerves were intact.

In April 2011, the Veteran was afforded a genitourinary (GU) examination.  The examiner recorded the Veteran's complaints of sciatic nerve pain and noted a lengthy history of urinary frequency.  He also indicated that the Veteran had had three vaginal deliveries.  The examiner diagnosed the Veteran as having frequency and nocturia, secondary to overactive bladder, not related to her back pain or any damage to the pudendal nerve, and stress urinary incontinence, type 2, related to childbirth.

The GU examination report was reviewed by another physician who concurred with the opinion that the Veteran had an overactive bladder rather than pudendal nerve entrapment.

Here, the Board finds that the examinations conducted on remand fail to fully comply with the Board's March 2009 directives.  In that regard, the September 2010 examiner noted that the Veteran had the potential for nerve root impingement, but failed to address the Veteran's specific complaints of radiating pain.  Further, it does not appear as though testing was undertaken to determine whether in fact the Veteran's back disability actually resulted in neurological manifestations.  Further, although the GU examiner and reviewing physician indicated that the Veteran's pudendal nerve was not involved in her incontinence, the basis of that opinion is unclear from the examination report.

Accordingly, because the opinions obtained on remand are neither fully compliant with the terms of Board's prior remand nor adequate for evaluation purposes, the Board finds that it is necessary to again remand the claim so that the development required by the March 2009 remand may be accomplished.  See Barr and Stegall, both supra.  

As to the issue of entitlement to TDIU, in a July 2005 statement, the Veteran indicated that, as a result of her service-connected disabilities, in combination with one another, she was unemployable.  A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran is currently service connected for (1) cardiomegaly, evaluated as 60 percent disability; (2) depression, evaluated as 50 percent disability; (3) hypertension with headaches, evaluated as 40 percent disability; (4) lumbar strain, evaluated as 20 percent disabling; (5) tinnitus, evaluated as 10 percent disabling; (6) hallux valgus of the left foot, evaluated as 10 percent disabling; (7) hallux valgus of the right foot, evaluated as noncompensably disabling; and (8) eczema, evaluated as noncompensably disabling.  Her combined disability evaluation is 90 percent.  Thus, the Veteran meets the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  

As to the issue of whether a rating of TDIU is warranted in this case, the Board notes during the September 2010 VA examination, the Veteran reported that she had last worked in 2008 as a personal antique specialist.  She indicated that she had been unable to find employment since that time.  It is not clear from the examination report the basis of the Veteran's unemployment.  Nor did the examiner discuss whether the Veteran was indeed employable.

A rating of TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, no VA examination has been conducted to specifically assess the Veteran's current employability, based on both a thorough assessment of all her service-connected disabilities and her educational and occupational history and experience.  Given the absence of relevant clinical information, the Board finds that the current medical evidence of record is inadequate and that further development is necessary.  

Accordingly, the Veteran must be scheduled for a VA examination.  The examiner should be requested to conduct an examination of the Veteran and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, in combination with one another, render her unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as her documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected lumbar spine disability since November 1, 2006.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development ordered in paragraph 1 above has been completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar strain.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  The examiner must specifically address whether there is involvement of the sciatic and pudendal nerves and discuss whether the Veteran's back disability results in radiating leg pain, as complained of by the Veteran.

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected strain is manifested by weakened movement, excess fatigability, incoordination, or pain.  Functional losses due to such problems should be equated to additional range-of-motion lost (beyond what is shown clinically).  

The examiner should also determine whether degenerative disc disease (intervertebral disc syndrome) has resulted from the service-connected disorder.  

An examination should also be conducted with regard to the TDIU claim.  The examiner should take a detailed history regarding the Veteran's employment and education and vocational attainment.  The examiner should provide findings that take into account all functional impairments due to the Veteran's service-connected cardiomegaly, depression, hypertension with headaches, lumbar strain, bilateral hallux valgus, tinnitus, and eczema.

The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities combine to render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

All findings and opinions should be set forth in detail and explained in the context of the record.  If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


